UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 Commission File Number 001-35463 Taro Pharmaceutical Industries Ltd. (Translation of registrant’s name into English) 14 Hakitor Street, Haifa Bay 26110, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes ¨ No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. August 22, 2013 Dear Shareholder; The annual general meeting of Taro Pharmaceutical Industries Ltd. is scheduled to be held on September 12, 2013, at 10:00 a.m. (Israel time).You should have previously received the Notice of Annual General Meeting of Shareholders and Proxy Statement detailing the matters to be considered at the Meeting. PLEASE VOTE YOUR TARO SHARES TODAY! It is important that the voice of all Taro shareholders be heard; regardless of how many Taro shares you own, we urge you to vote today.Please follow the simple instructions on the enclosed proxy card to vote via telephone or Internet – this process will only take a few minutes. Your Company, under the leadership of its current management and Board, has realized impressive growth since September 2010: ●
